Title: To Thomas Jefferson from Gideon Granger, 24 August 1802
From: Granger, Gideon
To: Jefferson, Thomas


          
            Dear Sir
            General Post Office August 24th 1802
          
          I have just received a Letter from Judge Robertson of Bennington In which he assures me that from the best observation he could make, republican principles acquire additional Strength in that State, and the elections are expected to be favorable. At the same time he re marks that the federalists are making the most Violent Exertions and that the dispute between Burr & Clinton has done us a Sensible Injury. The Postmaster at Wilmington who is a well informd. Man, thinks the election of Mr. Rodney certain if the Republicans unite in one Ticket—how that may be appears in some degree uncertain—I leave this next day after tomorrow and take this opportunity of once more expressing my Esteem & Attachmt
          
            Gidn: Granger.
          
        